Bl Juez Asocíalo Señor Marrero
emitió la opinión del tribunal.
En el presente caso la Corte de Distrito de Humacao dictó sentencia declarando con lugar la demanda, inexistente el con-trato de compraventa otorgado mediante escritura pública por José Goytía Alicea y su esposa Bienvenida Guadalupe a favor de los codemandados Flor Goytía Alicea y su esposa Petra Caraballo, y ordenando la cancelación de la inscrip-ción de esa escritura en el Registro de la Propiedad y el otorgamiento por José Goytía Alicea del documento corres-pondiente a favor de José Calasanz Rivera, trasmitiendo a éste la mitad de la finca de 10.36 cuerdas que se describe en la demanda, con costas a los demandados.
Flor Goytía Alicea y Petra Caraballo apelaron de esa sen-tencia y alegan que fué un error de la corte sentenciadora no dar crédito al testigo José Goytía Alicea, fundada en que por estar este demandado en rebeldía él no podía declarar como testigo de ellos; y que ésta erró igualmente al apreciar la prueba y al no declararse sin jurisdicción.
*32Por no haber contestado ni radicado oportunamente ale-gación alguna a la demanda, la rebeldía de los demandados José Goytía Alicea y su esposa Bienvenida Guadalupe íué anotada por el demandante. Regla 55 de las de Enjuicia-miento Civil. Mientras desfilaba la prueba de los codeman-dados Flor Goytía Alicea y Petra Caraballo, éstos llamaron como testigo a José Goytía Alicea. El demandante mani-festó inmediatamente que se oponía a la presentación de este testigo, porque una parte en rebeldía no tiene derecho a tomar participación alguna en procedimientos ulteriores. La corte resolvió oír a Goytía, para darle luego la credibilidad que creyera. A este respecto manifestó en su opinión lo siguiente:
“Los demandados José Goytía y Bienvenida Guadalupe no com-parecieron y su rebeldía fue anotada en 28 de noviembre de 1945 de suerte que estos demandados por su no comparecencia aceptaron los hechos alegados por el demandante. La declaración de José Goy-tía en este caso no puede ser creída por la corte puesto que la misma está en conflicto con las alegaciones de la demanda en la cual él y su esposa figuran como demandados ya que aceptaron lo alegado en dicha demanda al no comparecer en el pleito y alegar contra las pretensiones del demandante que alega una confabulación entre éstos y los otros demandados para defraudar los derechos que dicho demandante tenía en la porción del terreno descrito. Habiendo acep-tado José Goytía la forma del contrato para llevar el demandante el pleito de oposición al expediente de dominio de Canuta Figueroa, no puede testificar en corte y establecer un contrato distinto, pues tuvo la oportunidad de así hacerlo al ser notificado do la demanda. ’ ’
Y citó en apoyo de su conclusión 14 Cal. Jur., pág. 887, pár. 19, donde se dice que “un demandado a quien se lia anotado la rebeldía en el curso ordinario del procedimiento está fuera de la corte y no está autorizado a dar paso alguno en la causa que afecte los derechos del demandante.”
"Fue sin duda un error de la corte a quo expresarse en la forma en que lo hizo. La rebeldía de un demandado admite todas las materias bien alegadas en una demanda, autoriza que se dicte sentencia en su contra de conformidad *33con la ley e impide que tal demandado ofrezca prueba en su propio beneficio y en contra de lo alegado por el deman-dante. Muñiz v. “El Zenit”, 27 D.P.R. 29; De Hoff v. Black, 175 S.E. 179; Christerson v. French, 180 Cal. 523; LaClede Land & Improvement Co v. Creason, 175 S.W. 55; Hollifield v. Southern Bell Telephone and Telegraph Co., 90 S.E. 996. Sin embargo, un demandado en rebeldía tiene derecho a contrainterrogar a los testigos del demandante, a impugnar la cuantía de los daños reclamados, y a apelar de la sentencia. Péres Hnos. v. Oliver et al., 11 D.P.R. 397, 403; 31 Am. Jur., págs. 134 y 135, secciones 521 y 523; Cf. Sucn. Chavier v. Sucn. Giráldez, 15 D.P.R. 154, 167. Y cuando, como ocu-rre en este caso, la acción se entabla contra dos o más deman-dados y se anota la rebeldía de uno de ellos, en el juicio» que se celebre contra el otro o los otros, el demandado en. rebeldía puede participar y ser llamado como testigo. 31 Am. Jur., supra; Electrolytic Chlorine Co. v. Wallace & Tiernan Co., 41 S.W.2d 1049, 78 A.L.R. 930, 939; Morton v. Bailey, 27 Am. Dec. 767. Nada había en verdad que impi-diera que José Goytía Alicea, por estar en rebeldía, ocupara, la silla testifical al ser llamado por sus codemandados. Desda luego, al apreciar su testimonio la corte debía tomar en con-sideración no sólo el hecho de que al dejarse anotar la rebel-día él había admitido las alegaciones esenciales de la de-manda, sino también el interés que pudiera tener en el caso. Empero, no creémos que el error cometido deba dar lugar a la revocación de la sentencia, ya que como veremos al dis-cutir el siguiente error señalado ella tampoco dió crédito a la otra prueba ofrecida por los demandados.
La prueba testifical del demandante estuvo a tono con las alegaciones de su demanda y tendió a demostrar que 61, en su carácter de abogado, representó ante los tribunales a un número de personas — entre ellas José y Flor Goytía Alicea — que se opusieron a un expediente de dominio radicado ante la Corte de Distrito de Humacao por Canuta Fi*34gueroa y otros; que elidió espediente fué a juicio al conver-tirse en contencioso; que se dictó sentencia declarando el mismo sin lugar y que habiéndose apelado para ante esta norte de la sentencia dictada, más tarde se desistió del recurso; que poco después se entabló otro expediente de dominio a nombre de José Goytía Alicea, uno de los opositores, y que ^l mismo fué declarado con lugar, efectuándose la inscrip-ción correspondiente en el Registro de la Propiedad; que en pago de sus servicios profesionales y careciendo la suce-sión Goytía de dinero, se convino en que se le daría un con-dominio equivalente a la mitad de la finca de 10.36 cuerdas, objeto del segundo expediente de dominio; que en febrero de 1945 se hizo a su favor un traspaso verbal del indicado con-dominio y que posteriormente se efectuó una mensura de la finca por el ingeniero Juan R. López de Victoria, levantán-dose el plano correspondiente y pagando él por el valor de la mitad del trabajo, siendo la otra mitad pagada por José Goytía Alicea; (pe en 3 de octubre de 1945 José Goytía Ali-nea traspasó por -escritura pública toda la finca a su her-mano Flor Goytía Alicea y su esjjosa Petra Caraballo; y que dicha venta fué simulada y fraudulenta.
También ofreció el demandante como prueba la escritura de compraventa otorgada por José Goytía Alicea y esposa a favor de la codemandada Petra Caraballo, en la cual se hace constar que la finca de 10.36 cuerdas objeto de la misma se vendió “por el precio de $500, moneda legal corriente que el vendedor confiesa tener recibida de manos del compra-dor.
La prueba testifical de los demandados tendió a demostrar que Petra Caraballo le había prestado a José Goytía Alicea, en distintas cantidades, la suma total de $450, comprome-tiéndose el prestatario a devolverle $460; que de la cantidad tomada a préstamo José Goytía Alicea pagó al demandante la suma total de $300 por los servicios profesionales que éste le rindió a él y a la sucesión a que pertenecía; que José *35Gí-oytía Alicea utilizó el resto del dinero para el pago de la enfermedad y entierro de nn hijo suyo; y que por las 10.36 cuerdas Petra Caraballo pagó a José Groytía Alicea $500 adi-cionales, en cien billetes de $5 cada uno, en presencia del notario, o sea un total de $960.
[ja corte a quo apreció la prueba testifical y documental y llegó a la conclusión de que el traspaso de la finca a los codemandados había sido simulado y fraudulento. Hemos examinado cuidadosamente la totalidad de la transcripción de evidencia y a nuestro juicio en los autos hay suficiente prueba para justificar la conclusión a que llegó la corte. Machuca v. Autoridad de Fuentes Fluviales, 66 D.P.R. 182; Rivera v. López, 66 D.P.R. 210; González v. Vélez, 68 D.P.R. 904.
La corte inferior claramente tenía jurisdicción para conocer del caso. Kn la demanda se alega específicamente que el valor del condominio es de $550 y a ese mismo efecto declaró el propio demandante. Flesh v. Texidor, Juez, 27 D.P.R. 890, 892.

Dehe confirmarse la sentencia a-pelada.